UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Bee ek Xx
UNITED STATES OF AMERICA } ORDER
-V.- : 19 Cr. 297 (PAE)
JOSE PEREZ,
Defendant.
See Se eS See oe ee So mr X

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that, pursuant to
Rule 46(f£) of the Federal Rules of Criminal Procedure:

1. The forfeiture of the $75,000 personal recognizance bond
executed by Jose Perez and Annette Piri-Perez, which was ordered
by this Court on December 5, 2019, be and hereby is SET ASIDE as
to Annette Piri-Perez only.

2. This Court’s Judgment dated December 5, 2019 (Dkt. 40)
in the amount of $75,000 in favor of the United States and against
Jose Perez and Annette Piri-Perez is hereby VACATED as to Annette
Piri-Perez only. The Judgment shall remain in full force and
effect as to Jose Perez.

SO ORDERED.

Dated: New York, New York

lala [1

Fak A. Cryolmoyy/

HONORABLE PAUL A ENGRLMAYER
UNITED STATES DISTRICT JUDGE
